

115 HR 6834 IH: Human Trafficking and IUU Fishing Act
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6834IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Ms. Bordallo (for herself, Mrs. Radewagen, Mr. Grijalva, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Trafficking Victims Protection Act of 2000 to include the Secretary of Commerce on the
			 Interagency Task Force to Monitor and Combat Trafficking, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Human Trafficking and IUU Fishing Act. 2.Addition to Interagency Task Force to Monitor and Combat TraffickingSubsection (b) of section 105 of the Trafficking Victims Protection Act of 2000 (division A of the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386; 22 U.S.C. 7103)) is amended by inserting the Secretary of Commerce, before the Director of National Intelligence.
		